Exhibit 10.19

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 7, 2002 by and between CYMER, INC (“Borrower”), and WELLS FARGO HSBC
TRADE BANK, NATIONAL ASSOCIATION (“Trade Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Trade Bank
dated as of June 28, 2001, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Trade Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

I.                                         Article I. CREDIT FACILITY,  Section
1.1 The Facility is hereby amended by deleting “June 15, 2002” as the Facility
Termination Date, and by substituting “June 16, 2003” therefor.

 

II.                                     Article VII. DEFINITIONS  Section 8.20
“Subordinated Debt” is hereby deleted in its entirety, and the following
substituted therefor:

 

“8.20 “Subordinated Debt” means Borrower’s 3 1/2% Convertible Subordinated Notes
due February 15, 2009 as amended, supplemented, extended, restated, renewed or
otherwise modified from time to time (“Convertible Notes”), and any other
indebtedness of Borrower subordinated to the Obligations by an instrument or
agreement in form reasonably acceptable to Trade Bank or by subordination
language reasonably acceptable to Trade Bank or by subordination language
reasonably acceptable to Trade Bank in the instrument evidencing such
indebtedness.”

 

III.                                 The TERMS: Maturity section of EXHIBIT B,
REVOLING CREDIT FACILITY SUPPLEMENT is hereby deleted in its entirety, and the
following substituted therefor:

 

“Maturity:  All Revolving Credit Loans will mature on June 16, 2003.”

 

Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.

 

Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Even of Default.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
as of the day and year first written above.

 

 

CYMER, INC.

WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Nancy J. Baker

 

By:

/s/ Kollyn D. Kanz

 

            Nancy J. Baker

 

Kollyn Kanz

 

 

 

Title:

Sr. Vice President and CFO

 

Title:

 Assistant Vice President

 

 

 

2

--------------------------------------------------------------------------------


 

WELLS FARGO HSBC TRADE BANK

 

REVOLVING CREDIT LOANS NOTE

 

 

$10,000,000

 

Los Angeles, California

 

 

June 7, 2002

 

FOR VALUE RECEIVED, the undersigned CYMER, INC., a Nevada corporation
(“Borrower”) promises to pay to the order of WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION (“Trade Bank”) at its office at 333 So. Grand Avenue, 8th
Floor, Los Angeles, CA 90071, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Dollars ($10,000,000), or so
much thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement (computed on the
basis of a 360-day year, actual days elapsed) either (i) at a fluctuating rate
per annum equal to the Prime Rate in effect from time to time, or (ii) at a
fixed rate per annum determined by WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) to be one and three-quarters percent (1.75%) above Bank’s LIBOR in
effect on the first day of the applicable Fixed Rate Term. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank.  With respect to each LIBOR option selected hereunder, Trade Bank
is hereby authorized to note the date, principal amount, interest rate and Fixed
Rate Term applicable thereto and any payments made thereon on Trade Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

 


1.             DEFINITIONS:  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH AFTER EACH:

 


1.1           “BUSINESS DAY” MEANS ANY DAY EXCEPT A SATURDAY, SUNDAY OR ANY
OTHER DAY DESIGNATED AS A HOLIDAY UNDER FEDERAL OR CALIFORNIA STATUTE OR
REGULATION.

 


1.2           “FIXED RATE TERM” MEANS A PERIOD COMMENCING ON A BUSINESS DAY AND
CONTINUING FOR THIRTY (30), SIXTY (60) OR NINETY (90) OR ONE HUNDRED EIGHTY
(180) DAYS, AS DESIGNATED BY BORROWER, DURING WHICH ALL OR A PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE BEARS INTEREST DETERMINED IN RELATION
TO BANK’S LIBOR; PROVIDED HOWEVER, THAT NO FIXED RATE TERM MAY BE SELECTED FOR A
PRINCIPAL AMOUNT LESS THAN ONE HUNDRED THOUSAND DOLLARS ($100,000); AND PROVIDED
FURTHER, THAT NO FIXED RATE TERM SHALL EXTEND BEYOND THE SCHEDULED MATURITY DATE
HEREOF. IF ANY FIXED RATE TERM WOULD END ON A DAY WHICH IS NOT A BUSINESS DAY,
THEN SUCH FIXED RATE TERM SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.

 


1.3           “LIBOR” MEANS THE RATE PER ANNUM (ROUNDED UPWARD, IF NECESSARY, TO
THE NEAREST WHOLE 1/100 OF 1%) AND DETERMINED PURSUANT TO THE FOLLOWING FORMULA:

 

LIBOR

=

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 


(A)           “BASE LIBOR” MEANS THE RATE PER ANNUM FOR UNITED STATES DOLLAR
DEPOSITS QUOTED BY BANK AS THE INTER-BANK MARKET OFFERED RATE, WITH THE
UNDERSTANDING THAT SUCH RATE IS QUOTED BY BANK FOR THE PURPOSE OF CALCULATING
EFFECTIVE RATES OF INTEREST FOR LOANS MAKING REFERENCE THERETO, ON THE FIRST DAY
OF A FIXED RATE TERM FOR DELIVERY OF FUNDS ON SAID DATE FOR A PERIOD OF TIME
APPROXIMATELY EQUAL TO THE NUMBER OF DAYS IN SUCH FIXED RATE TERM AND IN AN
AMOUNT APPROXIMATELY EQUAL TO THE PRINCIPAL AMOUNT TO WHICH SUCH FIXED RATE TERM
APPLIES.  BORROWER UNDERSTANDS AND AGREES THAT BANK MAY BASE ITS QUOTATION OF
THE INTER-BANK MARKET OFFERED RATE UPON SUCH OFFERS OR OTHER MARKET INDICATORS
OF THE INTER-BANK MARKET AS BANK IN ITS DISCRETION DEEMS APPROPRIATE INCLUDING,
BUT NOT LIMITED TO, THE RATE OFFERED FOR U.S. DOLLAR DEPOSITS ON THE LONDON
INTER-BANK MARKET.

 


(B)           “LIBOR RESERVE PERCENTAGE” MEANS THE RESERVE PERCENTAGE PRESCRIBED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (OR ANY SUCCESSOR) FOR
“EUROCURRENCY LIABILITIES” (AS DEFINED IN REGULATION D OF THE FEDERAL RESERVE
BOARD, AS AMENDED), ADJUSTED BY BANK FOR EXPECTED CHANGES IN SUCH RESERVE
PERCENTAGE DURING THE APPLICABLE FIXED RATE TERM.

 


1.4           “PRIME RATE” MEANS AT ANY TIME THE RATE OF INTEREST MOST RECENTLY
ANNOUNCED WITHIN BANK AT ITS PRINCIPAL OFFICE IN SAN FRANCISCO AS ITS PRIME
RATE, WITH THE UNDERSTANDING THAT THE PRIME RATE IS ONE OF BANK’S BASE RATES AND
SERVES AS THE BASIS UPON WHICH EFFECTIVE RATES OF INTEREST ARE CALCULATED FOR
THOSE LOANS MAKING REFERENCE THERETO, AND IS EVIDENCED BY THE RECORDING THEREOF
AFTER ITS ANNOUNCEMENT IN SUCH INTERNAL PUBLICATION OR PUBLICATIONS AS BANK MAY
DESIGNATE.

 


2.             INTEREST:

 


2.1           PAYMENT OF INTEREST.  INTEREST ACCRUED ON THIS NOTE SHALL BE
PAYABLE ON THE FIRST DAY OF EACH MONTH, COMMENCING JULY 1, 2002.

 


2.2           SELECTION OF INTEREST RATE OPTIONS.  AT ANY TIME ANY PORTION OF
THIS NOTE BEARS INTEREST DETERMINED IN RELATION TO BANK’S LIBOR, IT MAY BE
CONTINUED BY BORROWER AT THE END OF THE FIXED RATE TERM APPLICABLE THERETO SO
THAT ALL OR A PORTION THEREOF BEARS INTEREST DETERMINED IN RELATION TO THE PRIME
RATE OR IN RELATION TO BANK’S LIBOR FOR A NEW FIXED RATE TERM DESIGNATED BY
BORROWER.  AT ANY TIME ANY PORTION OF THIS NOTE BEARS INTEREST DETERMINED IN
RELATION TO THE PRIME RATE, BORROWER MAY CONVERT ALL OR A PORTION THEREOF SO
THAT IT BEARS INTEREST DETERMINED IN RELATION TO BANK’S LIBOR FOR A FIXED RATE
TERM DESIGNATED BY BORROWER.  AT THE TIME EACH ADVANCE IS REQUESTED HEREUNDER OR
BORROWER WISHES TO SELECT THE LIBOR OPTION FOR ALL OR A PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE HEREOF, AND AT THE END OF EACH FIXED RATE TERM,
BORROWER SHALL GIVE TRADE BANK NOTICE SPECIFYING (A) THE INTEREST RATE OPTION


 

 

3

--------------------------------------------------------------------------------


 


 


SELECTED BY BORROWER, (B) THE PRINCIPAL AMOUNT SUBJECT THERETO, AND (C) IF THE
LIBOR OPTION IS SELECTED, THE LENGTH OF THE APPLICABLE FIXED RATE TERM.  ANY
SUCH NOTICE MAY BE GIVEN BY TELEPHONE SO LONG AS, WITH RESPECT TO EACH LIBOR
SELECTION, (I) TRADE BANK RECEIVES WRITTEN CONFIRMATION FROM BORROWER NOT LATER
THAN THREE (3) BUSINESS DAYS AFTER SUCH TELEPHONE NOTICE IS GIVEN, AND (II) SUCH
NOTICE IS GIVEN TO TRADE BANK PRIOR TO 10:00 A.M., CALIFORNIA TIME, ON THE FIRST
DAY OF THE FIXED RATE TERM.  FOR EACH LIBOR OPTION REQUESTED HEREUNDER, TRADE
BANK WILL QUOTE THE APPLICABLE FIXED RATE TO BORROWER AT APPROXIMATELY 10:00
A.M., CALIFORNIA TIME, ON THE FIRST DAY OF THE FIXED RATE TERM.  IF BORROWER
DOES NOT IMMEDIATELY ACCEPT THE RATE QUOTED BY TRADE BANK, ANY SUBSEQUENT
ACCEPTANCE BY BORROWER SHALL BE SUBJECT TO A REDETERMINATION BY TRADE BANK OF
THE APPLICABLE FIXED RATE; PROVIDED HOWEVER, THAT IF BORROWER FAILS TO ACCEPT
ANY SUCH RATE BY 11:00 A.M., CALIFORNIA TIME, ON THE BUSINESS DAY SUCH QUOTATION
IS GIVEN, THEN THE QUOTED RATE SHALL EXPIRE AND TRADE BANK SHALL HAVE NO
OBLIGATION TO PERMIT A LIBOR OPTION TO BE SELECTED ON SUCH DAY.  IF NO SPECIFIC
DESIGNATION OF INTEREST IS MADE AT THE TIME ANY ADVANCE IS REQUESTED HEREUNDER
OR AT THE END OF ANY FIXED RATE TERM, BORROWER SHALL BE DEEMED TO HAVE MADE A
PRIME RATE INTEREST SELECTION FOR SUCH ADVANCE OR THE PRINCIPAL AMOUNT TO WHICH
SUCH FIXED RATE TERM APPLIED.

 


3              ADDITIONAL LIBOR PROVISIONS.

 


3.1           IF TRADE BANK AT ANY TIME SHALL DETERMINE THAT FOR ANY REASON
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING BANK’S LIBOR, THEN
TRADE BANK SHALL PROMPTLY GIVE NOTICE THEREOF TO BORROWER.  IF SUCH NOTICE IS
GIVEN AND UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY TRADE BANK, THAN (I) NO NEW
LIBOR OPTION MAY BE SELECTED BY BORROWER, AND (II) ANY PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE HEREOF WHICH BEARS INTEREST DETERMINED IN RELATION
TO BANK’S LIBOR, SUBSEQUENT TO THE END OF THE FIXED RATE TERM APPLICABLE
THERETO, SHALL BEAR INTEREST DETERMINED IN RELATION TO THE PRIME RATE.

 


3.2           IF ANY LAW, TREATY, RULE, REGULATION OR DETERMINATION OF A COURT
OR GOVERNMENTAL AUTHORITY OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR
APPLICATION THEREOF (EACH, A “CHANGE IN LAW”) SHALL MAKE IT UNLAWFUL FOR TRADE
BANK (I) TO MAKE LIBOR OPTIONS AVAILABLE HEREUNDER, OR (II) TO MAINTAIN INTEREST
RATES BASED ON BANK’S LIBOR, THEN IN THE FORMER EVENT, ANY OBLIGATION OF TRADE
BANK TO MAKE AVAILABLE SUCH UNLAWFUL LIBOR OPTIONS SHALL IMMEDIATELY BE
CANCELED, AND IN THE LATTER EVENT, ANY SUCH UNLAWFUL LIBOR-BASED INTEREST RATES
THEN OUTSTANDING SHALL BE CONVERTED, AT TRADE BANK’S OPTION, SO THAT INTEREST ON
THE PORTION OF THE OUTSTANDING PRINCIPAL BALANCE SUBJECT THERETO IS DETERMINED
IN RELATION TO THE PRIME RATE; PROVIDED HOWEVER, THAT IF ANY SUCH CHANGE IN LAW
SHALL PERMIT ANY LIBOR-BASED INTEREST RATES TO REMAIN IN EFFECT UNTIL THE
EXPIRATION OF THE FIXED RATE TERM APPLICABLE THERETO, THEN SUCH PERMITTED
LIBOR-BASED INTEREST RATES SHALL CONTINUE IN EFFECT UNTIL THE EXPIRATION OF SUCH
FIXED RATE TERM.  UPON THE OCCURRENCE OF ANY OF THE FOREGOING EVENTS, BORROWER
SHALL PAY TO TRADE BANK IMMEDIATELY UPON DEMAND SUCH AMOUNTS AS MAY BE NECESSARY
TO COMPENSATE TRADE BANK FOR ANY FINES, FEES, CHARGES, PENALTIES OR OTHER COSTS
INCURRED OR PAYABLE BY TRADE BANK AS A RESULT THEREOF AND WHICH ARE ATTRIBUTABLE
TO ANY LIBOR OPTIONS MADE AVAILABLE TO BORROWER HEREUNDER, AND ANY REASONABLE
ALLOCATION MADE BY TRADE BANK AMONG ITS OPERATIONS SHALL BE CONCLUSIVE AND
BINDING UPON BORROWER.

 


3.3           IF ANY CHANGE IN LAW OR COMPLIANCE BY TRADE BANK WITH ANY REQUEST
OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY SHALL:

 


(A)           SUBJECT TRADE BANK TO ANY TAX, DUTY OR OTHER CHARGE WITH RESPECT
TO ANY LIBOR OPTIONS, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO TRADE BANK
OF PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNT PAYABLE HEREUNDER (EXCEPT FOR
CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF TRADE BANK); OR

 


(B)           IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY, OR ANY OTHER
ACQUISITION OF FUNDS BY ANY OFFICE OF TRADE BANK; OR

 


(C)           IMPOSE ON TRADE BANK ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to Trade Bank of
making, renewing or maintaining any LIBOR options hereunder and/or to reduce any
amount receivable by Trade Bank in connection therewith, then in any such case,
Borrower shall pay to Trade Bank immediately upon demand such amounts as may be
necessary to compensate Trade Bank for any additional costs incurred by Trade
Bank and/or reductions in amounts received by Trade Bank which are attributable
to such LIBOR options.  In determining which costs incurred by Trade Bank and/or
reductions in amounts received by Trade Bank are attributable to any LIBOR
options made available to Borrower hereunder, any reasonable allocation made by
Trade Bank among its operations shall be conclusive and binding upon Borrower.

 


4              BORROWING AND REPAYMENT:

 


4.1           BORROWING AND REPAYMENT.  BORROWER MAY FROM TIME TO TIME DURING
THE TERM OF THIS NOTE BORROW, PARTIALLY OR WHOLLY REPAY ITS OUTSTANDING
BORROWINGS, AND REBORROW, SUBJECT TO ALL OF THE LIMITATIONS, TERMS AND
CONDITIONS OF THIS NOTE AND OF ANY DOCUMENT EXECUTED IN CONNECTION WITH OR
GOVERNING THIS NOTE; PROVIDED HOWEVER, THAT THE TOTAL OUTSTANDING BORROWINGS
UNDER THIS NOTE SHALL NOT AT ANY TIME EXCEED THE PRINCIPAL AMOUNT STATED ABOVE. 
THE UNPAID PRINCIPAL BALANCE OF THIS OBLIGATION AT ANY TIME SHALL BE THE TOTAL
AMOUNTS ADVANCED HEREUNDER BY THE HOLDER HEREOF LESS THE AMOUNT OF PRINCIPAL
PAYMENTS MADE HEREON BY OR FOR ANY BORROWER, WHICH BALANCE MAY BE ENDORSED
HEREON FROM TIME TO TIME BY THE HOLDER.  THE OUTSTANDING PRINCIPAL BALANCE OF
THIS NOTE SHALL BE DUE AND PAYABLE IN FULL ON JUNE 16, 2003.

 


4.2           ADVANCES.  ADVANCES HEREUNDER, TO THE TOTAL AMOUNT OF THE
PRINCIPAL SUM STATED ABOVE, MAY BE MADE BY THE HOLDER AT THE ORAL OR WRITTEN
REQUEST OF NANCY J. BAKER, ANY ONE ACTING ALONE, WHO ARE AUTHORIZED TO REQUEST
ADVANCES AND DIRECT THE DISPOSITION OF ANY ADVANCES UNTIL WRITTEN NOTICE OF THE
REVOCATION OF SUCH AUTHORITY IS RECEIVED BY THE HOLDER AT THE OFFICE DESIGNATED
ABOVE, OR (B) ANY PERSON, WITH RESPECT TO ADVANCES DEPOSITED TO THE CREDIT OF
ANY


 


 

4

--------------------------------------------------------------------------------


 


 


ACCOUNT OF ANY BORROWER WITH THE HOLDER, WHICH ADVANCES, WHEN SO DEPOSITED,
SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN MADE TO OR FOR THE BENEFIT OF EACH
BORROWER REGARDLESS OF THE FACT THAT PERSONS OTHER THAN THOSE AUTHORIZED TO
REQUEST ADVANCES MAY HAVE AUTHORITY TO DRAW AGAINST SUCH ACCOUNT.  THE HOLDER
SHALL HAVE NO OBLIGATION TO DETERMINE WHETHER ANY PERSON REQUESTING AN ADVANCE
IS OR HAS BEEN AUTHORIZED BY ANY BORROWER.

 


4.3           APPLICATION OF PAYMENTS.  EACH PAYMENT MADE ON THIS NOTE SHALL BE
CREDITED FIRST, TO ANY INTEREST THEN DUE AND SECOND, TO THE OUTSTANDING
PRINCIPAL BALANCE HEREOF.  ALL PAYMENTS CREDITED TO PRINCIPAL SHALL BE APPLIED
FIRST, TO THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE WHICH BEARS INTEREST
DETERMINED IN RELATION TO THE PRIME RATE, IF ANY, AND SECOND, TO THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE WHICH BEARS INTEREST DETERMINED IN RELATION TO
BANK’S LIBOR, WITH SUCH PAYMENTS APPLIED TO THE OLDEST FIXED RATE TERM FIRST.

 


4.4           PREPAYMENT.

 


(A)           PRIME RATE.  BORROWER MAY PREPAY PRINCIPAL ON ANY PORTION OF THIS
NOTE WHICH BEARS INTEREST DETERMINED IN RELATION TO THE PRIME RATE AT ANY TIME,
IN ANY AMOUNT AND WITHOUT PENALTY.

 


(B)           LIBOR.  BORROWER MAY PREPAY PRINCIPAL ON ANY PORTION OF THIS NOTE
WHICH BEARS INTEREST DETERMINED IN RELATION TO BANK’S LIBOR AT ANY TIME AND IN
THE MINIMUM AMOUNT OF ONE HUNDRED THOUSAND DOLLARS ($100,000); PROVIDED HOWEVER,
THAT IF THE OUTSTANDING PRINCIPAL BALANCE OF SUCH PORTION OF THIS NOTE IS LESS
THAN SAID AMOUNT, THE MINIMUM PREPAYMENT AMOUNT SHALL BE THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE THEREOF.  IN CONSIDERATION OF TRADE BANK PROVIDING THIS
PREPAYMENT OPTION TO BORROWER, OR IF ANY SUCH PORTION OF THIS NOTE SHALL BECOME
DUE AND PAYABLE AT ANY TIME PRIOR TO THE LAST DAY OF THE FIXED RATE TERM
APPLICABLE THERETO BY ACCELERATION OR OTHERWISE, BORROWER SHALL PAY TO TRADE
BANK IMMEDIATELY UPON DEMAND A FEE WHICH IS THE SUM OF THE DISCOUNTED MONTHLY
DIFFERENCES FOR EACH MONTH FROM THE MONTH OF PREPAYMENT THROUGH THE MONTH IN
WHICH SUCH FIXED RATE TERM MATURES, CALCULATED AS FOLLOWS FOR EACH SUCH MONTH:

 

(1)           DETERMINE THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED EACH
MONTH ON THE AMOUNT PREPAID AT THE INTEREST RATE APPLICABLE TO SUCH AMOUNT HAD
IT REMAINED OUTSTANDING UNTIL THE LAST DAY OF THE FIXED RATE TERM APPLICABLE
THERETO.

 

(2)           SUBTRACT FROM THE AMOUNT DETERMINED IN (1) ABOVE THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED FOR THE SAME MONTH ON THE AMOUNT PREPAID FOR
THE REMAINING TERM OF SUCH FIXED RATE TERM AT BANK’S LIBOR IN EFFECT ON THE DATE
OF PREPAYMENT FOR NEW LOANS MADE FOR SUCH TERM AND IN A PRINCIPAL AMOUNT EQUAL
TO THE AMOUNT PREPAID.

 

(3)           IF THE RESULT OBTAINED IN (2) FOR ANY MONTH IS GREATER THAN ZERO,
DISCOUNT THAT DIFFERENCE BY BANK’S LIBOR USED IN (2) ABOVE.

 

Each Borrower acknowledges that prepayment of such amount may result in Trade
Bank incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Trade Bank.  If Borrower
fails to pay any prepayment fee when due, the amount of such prepayment fee
shall thereafter bear interest until paid at a rate per annum two percent
(2.00%) above the Prime Rate in effect from time to time (computed on the basis
of a 360-day year, actual days elapsed).

 


5.             EVENTS OF DEFAULT:  THIS NOTE IS MADE PURSUANT TO AND IS SUBJECT
TO THE TERMS AND CONDITIONS OF THAT CERTAIN CREDIT AGREEMENT BETWEEN BORROWER
AND TRADE BANK DATED AS OF JUNE 28, 2001, AS AMENDED FROM TIME TO TIME (“CREDIT
AGREEMENT”).  ANY DEFAULT IN THE PAYMENT OR PERFORMANCE OF ANY OBLIGATION UNDER
THIS NOTE, OR ANY DEFINED EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, SHALL
CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS NOTE.

 


6.             MISCELLANEOUS:

 


6.1           REMEDIES.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE HOLDER
OF THIS NOTE, AT THE HOLDER’S OPTION, MAY DECLARE ALL SUMS OF PRINCIPAL AND
INTEREST OUTSTANDING HEREUNDER TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF DISHONOR, ALL OF WHICH ARE EXPRESSLY
WAIVED BY EACH BORROWER, AND THE OBLIGATION, IF ANY, OF THE HOLDER TO EXTEND ANY
FURTHER CREDIT HEREUNDER SHALL IMMEDIATELY CEASE AND TERMINATE.  EACH BORROWER
SHALL PAY TO THE HOLDER IMMEDIATELY UPON DEMAND THE FULL AMOUNT OF ALL PAYMENTS,
ADVANCES, CHARGES, COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (TO
INCLUDE OUTSIDE COUNSEL FEES AND ALL ALLOCATED COSTS OF THE HOLDER’S IN-HOUSE
COUNSEL), INCURRED BY THE HOLDER IN CONNECTION WITH THE ENFORCEMENT OF THE
HOLDER’S RIGHTS AND/OR THE COLLECTION OF ANY AMOUNTS WHICH BECOME DUE TO THE
HOLDER UNDER THIS NOTE, AND THE PROSECUTION OR DEFENSE OF ANY ACTION IN ANY WAY
RELATED TO THIS NOTE, INCLUDING WITHOUT LIMITATION, ANY ACTION FOR DECLARATORY
RELIEF, AND INCLUDING ANY OF THE FOREGOING INCURRED IN CONNECTION WITH ANY
BANKRUPTCY PROCEEDING RELATING TO ANY BORROWER.

 


6.2           OBLIGATIONS JOINT AND SEVERAL.  SHOULD MORE THAN ONE PERSON OR
ENTITY SIGN THIS NOTE AS A BORROWER, THE OBLIGATIONS OF EACH SUCH BORROWER SHALL
BE JOINT AND SEVERAL.

 

 

5

--------------------------------------------------------------------------------


 

 


6.3           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT TRADE
BANK HAS GREATER RIGHTS OR REMEDIES UNDER FEDERAL LAW, WHETHER AS A NATIONAL
BANK OR OTHERWISE, IN WHICH CASE SUCH CHOICE OF CALIFORNIA LAW SHALL NOT BE
DEEMED TO DEPRIVE BANK OF ANY SUCH RIGHTS AND REMEDIES AS MAY BE AVAILABLE UNDER
FEDERAL LAW.

 

 

“BORROWER”

 

CYMER, INC.

 

By:

/s/ Nancy J. Baher

 

Nancy J. Baher

 

 

Title:

Sr. Vice President and CFO

 

Borrower’s Address:

16750 Via Del Campo Court

San Diego, CA 92127

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM TO PROMISSORY NOTE

 

 

                THIS ADDENDUM is attached to and made a part of that certain
promissory note executed by CYMER, INC., a Nevada corporation  (“Borrower”) and
payable to WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION, or order, dated as
of June 7, 2002, in the principal amount of Ten Million Dollars ($10,000,000)
(the “Note”).

 

                The following arbitration provision is hereby incorporated into
the Note:

 

ARBITRATION:

 


1.             ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
TO SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN
OR AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
AND OTHER AGENTS), WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR
RELATING TO IN ANY WAY (I) THE LOAN AND RELATED LOAN AND SECURITY DOCUMENTS
WHICH ARE THE SUBJECT OF THIS NOTE AND ITS NEGOTIATION, EXECUTION,
COLLATERALIZATION, ADMINISTRATION, REPAYMENT, MODIFICATION, EXTENSION,
SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT, DEFAULT OR TERMINATION; OR
(II) REQUESTS FOR ADDITIONAL CREDIT.

 


2.             GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN
A LOCATION IN CALIFORNIA SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE UNITED
STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF LAW PROVISION IN ANY OF
THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE CONDUCTED BY THE AAA, OR SUCH
OTHER ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY AGREE UPON, IN ACCORDANCE WITH
THE AAA’S COMMERCIAL DISPUTE RESOLUTION PROCEDURES, UNLESS THE CLAIM OR
COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE OF CLAIMED INTEREST,
ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL
DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE OPTIONAL
PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO, AS
APPLICABLE, AS THE “RULES”).  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS
HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL CONTROL. 
ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY
ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH OTHER PARTY
IN COMPELLING ARBITRATION OF ANY DISPUTE.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO BE A WAIVER BY ANY PARTY THAT IS A BANK OF THE PROTECTIONS AFFORDED TO
IT UNDER 12 U.S.C. §91 OR ANY SIMILAR APPLICABLE STATE LAW.

 


3.             NO WAIVER; PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.  THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO (I) FORECLOSE
AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES
RELATING TO COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION;
OR (III) OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, INJUNCTIVE
RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER, BEFORE DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING.  THIS EXCLUSION DOES NOT CONSTITUTE A
WAIVER OF THE RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO
ARBITRATION OR REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF
THE ACTIONS DETAILED IN SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.

 


4.             ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS.  THE ARBITRATOR WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A NEUTRAL RETIRED JUDGE OF THE
STATE OR FEDERAL JUDICIARY OF CALIFORNIA, IN EITHER CASE WITH A MINIMUM OF TEN
YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE
DISPUTE TO BE ARBITRATED.  THE ARBITRATOR WILL DETERMINE WHETHER OR NOT AN ISSUE
IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION IN
DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING THE ARBITRATOR WILL DECIDE
(BY DOCUMENTS ONLY OR WITH A HEARING AT THE ARBITRATOR’S DISCRETION) ANY
PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO DISMISS FOR FAILURE TO STATE
A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE ARBITRATOR SHALL RESOLVE ALL
DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF CALIFORNIA AND MAY GRANT ANY
REMEDY OR RELIEF THAT A COURT OF SUCH STATE COULD ORDER OR GRANT WITHIN THE
SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS NECESSARY TO MAKE EFFECTIVE ANY
AWARD.  THE ARBITRATOR SHALL ALSO HAVE THE POWER TO AWARD RECOVERY OF ALL COSTS
AND FEES, TO IMPOSE SANCTIONS AND TO TAKE SUCH OTHER ACTION AS THE ARBITRATOR
DEEMS NECESSARY TO THE SAME EXTENT A JUDGE COULD PURSUANT TO THE FEDERAL RULES
OF CIVIL PROCEDURE, THE CALIFORNIA RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE
LAW.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR
JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT
CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO
SUBMIT THE CONTROVERSY OR CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH
ACTION FOR JUDICIAL RELIEF.

 


5.             DISCOVERY.  IN ANY ARBITRATION PROCEEDING DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE AND WITHIN 180 DAYS OF
THE FILING OF THE DISPUTE WITH THE AAA.  ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR UPON A SHOWING THAT THE REQUEST FOR DISCOVERY IS
ESSENTIAL FOR THE PARTY’S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.

 


6.             CLASS PROCEEDINGS AND CONSOLIDATIONS.  THE RESOLUTION OF ANY
DISPUTE ARISING PURSUANT TO THE TERMS OF THIS NOTE SHALL BE DETERMINED BY A
SEPARATE ARBITRATION PROCEEDING AND SUCH DISPUTE SHALL NOT BE CONSOLIDATED WITH
OTHER DISPUTES OR INCLUDED IN ANY CLASS PROCEEDING.

 


7.             PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR SHALL
AWARD ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.

 


8.             REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, LIEN OR
SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE
PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND ENFORCEABLE.  IF ANY
SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE SHALL BE REFERRED TO A
REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ., AND THIS GENERAL REFERENCE


 


 

7

--------------------------------------------------------------------------------


 


 


AGREEMENT IS INTENDED TO BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH SAID
SECTION 638.  A REFEREE WITH THE QUALIFICATIONS REQUIRED HEREIN FOR ARBITRATORS
SHALL BE SELECTED PURSUANT TO THE AAA’S SELECTION PROCEDURES.  JUDGMENT UPON THE
DECISION RENDERED BY A REFEREE SHALL BE ENTERED IN THE COURT IN WHICH SUCH
PROCEEDING WAS COMMENCED IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 644 AND 645.

 


                MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATORS AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION BY
A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR
REGULATION.  IF MORE THAN ONE AGREEMENT FOR ARBITRATION BY OR BETWEEN THE
PARTIES POTENTIALLY APPLIES TO A DISPUTE, THE ARBITRATION PROVISION MOST
DIRECTLY RELATED TO THE DOCUMENTS BETWEEN THE PARTIES OR THE SUBJECT MATTER OF
THE DISPUTE SHALL CONTROL.  THIS NOTE MAY BE AMENDED OR MODIFIED ONLY IN WRITING
SIGNED BY EACH PARTY HERETO.  IF ANY PROVISION OF THIS NOTE SHALL BE HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR ANY REMAINING PROVISIONS OF THIS
NOTE.  THIS ARBITRATION PROVISION SHALL SURVIVE TERMINATION, AMENDMENT OR
EXPIRATION OF ANY OF THE DOCUMENTS OR ANY RELATIONSHIP BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.

 

 

 

 CYMER, INC.

 

 

By:

/s/ Nancy J. Baher

 

Nancy J. Baher

 

 

Title:

Sr. Vice President and CFO

 

 

 

8

--------------------------------------------------------------------------------